                  Case 18-80860       Doc 18    Filed 11/16/18    Page 1 of 52



                     IN THE UNITED STATES BANKRUPTCY COURT
                       MIDDLE DISTRICT OF NORTH CAROLINA
                                 DURHAM DIVISION


In re:                                               )      Chapter 11
                                                     )
Advanced Sports Enterprises, Inc., et al.,1          )
                                                     )      Case No. 18-80856
                                                     )      (Joint Administration Pending)
                                                     )
                Debtors.                             )
                                                     )

      DEBTORS’ EMERGENCY MOTION FOR INTERIM AND FINAL ORDERS:
       (I) AUTHORIZING THE DEBTORS TO ASSUME THE STORE CLOSING
    AGREEMENT; (II) AUTHORIZING AND APPROVING STORE CLOSING SALES
      FREE AND CLEAR OF ALL LIENS, CLAIMS AND ENCUMBRANCES (III)
      APPROVING PROCEDURES TO CONDUCT STORE CLOSING SALES IN
           ADDITIONAL STORES; AND (IV) GRANTING RELATED RELIEF


         Advanced Sports Enterprises, Inc., Advanced Sports, Inc., Performance Direct, Inc.,

Bitech, Inc. and Nashbar Direct, Inc. (collectively, the “Debtors”) file this Emergency Motion for

Interim and Final Orders: (I) Authorizing the Debtors to Assume the Store Closing Agreement;

(II) Authorizing and Approving Store Closing Sales Free and Clear of All Liens, Claims and

Encumbrances; (III) Approving Procedures to Conduct Store Closing Sales in Additional Stores;

and (IV) Granting Related Relief (the “Motion”). In support of this Motion, the Debtors

respectfully represent as follows:




1
    The Debtors in this case, along with each Debtor’s case number, are: (i) Advanced Sports
    Enterprises, Inc., Case No. 18-80856; (ii) Advanced Sports, Inc., Case No. 18-80857; (iii)
    Performance Direct, Inc., Case No. 18-80860; (iv) Bitech, Inc., Case No. 18-80858; and (v)
    Nashbar Direct, Inc., Case No. 18-80859. Each Debtor is a North Carolina Corporation.




                                                 1
                 Case 18-80860       Doc 18     Filed 11/16/18     Page 2 of 52



                                JURISDICTION AND VENUE

       1.      This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334. Consideration of this Motion is a core proceeding pursuant to 28 U.S.C. § 157(b).

Venue of this proceeding is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       2.      The statutory predicates for relief requested herein are sections 105, 363, 365 and

554 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) and

Rules 2002, 6003 and 6004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”).

                                    RELIEF REQUESTED

       3.      By this Application, the Debtors move for the entry of (1) an interim order in the

form attached hereto as Exhibit A (the "Interim Order"): (i) finding that the Store Closing Program

– Consulting Agreement dated as of October 31, 2018, by and between the Debtors and Gordon

Brothers Retail Partners, LLC (the "Store Closing Agreement"), a copy of which is attached as

Exhibit 1 to the Interim Order, is assumed on an interim basis; (ii) authorizing the Debtors to

continue to conduct Store Closing Sales in accordance with the terms of the Store Closing

Agreement and store closing sale guidelines (the "Sale Guidelines"), a copy of which is attached

as Exhibit 2 to the Interim Order, with such sales to be free and clear of all liens, claims and

encumbrances; (iii) authorizing procedures to conduct Store Closing Sales in any additional

closing stores; and (iv) granting certain related relief, on an interim basis (collectively, the

"Inventory Sale Relief"), and (2) following service of this motion and after an opportunity to be

heard at a final hearing (the "Final Hearing"), a final order (the "Final Order"), authorizing the

assumption of the Store Closing Agreement and granting the Inventory Sale Relief on a final basis.




                                                2
                    Case 18-80860        Doc 18     Filed 11/16/18      Page 3 of 52



                                            BACKGROUND

          4.      On the date hereof (the “Petition Date”), each of the Debtors filed a voluntary

petition with the Court under Chapter 11 of the Bankruptcy Code.

          5.      The factual background relating to the Debtors’ commencement of these cases is

set forth in detail in the Declaration of Patrick Cunnane in Support of First Day Motions and

Applications filed on the Petition Date and incorporated herein by reference.

          6.      The Debtors have continued in possession of their properties and have continued to

manage their businesses as debtors-in-possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code.

          7.      The Debtors design, manufacture and sell, as both a wholesaler and retailer, top

    bicycle brands and accessories. The Debtors operate more than one hundred (100) retail stores

    in approximately twenty (20) states.

          8.      Prior to the Petition Date, the Debtors’ management, with the assistance of their

    financial advisors, completed a comprehensive review of the performance of their retail stores

    to analyze the profitability and viability of each store location. At the end of this process, the

    Debtors identified certain underperforming and/or unprofitable store locations and determined

    that it was necessary to initiate store closing or other mutually agreed upon themed sales (“Store

    Closing Sales”) at these store locations and possibly additional store locations.

                                     The Store Closing Agreement2

          9.      On October 31, 2018, the Debtors entered into the Store Closing Agreement with



2
    Capitalized terms not otherwise defined herein have the meanings given to them in the Store
    Closing Agreement. To the extent that this summary differs in any way from the terms set
    forth in the Store Closing Agreement, the terms of the Store Closing Agreement control.




                                                     3
                    Case 18-80860       Doc 18     Filed 11/16/18      Page 4 of 52



Gordon Brothers Retail Partners, LLC (“Gordon Brothers”)3, a copy of which is attached as

Exhibit 1 to the Interim Order attached hereto as Exhibit A. Pursuant to the Store Closing

Agreement, the Debtors retained Gordon Brothers as their exclusive, independent consultant to

conduct Store Closing Sales at forty (40) of its retail locations identified in Exhibit A to the Store

Closing Agreement (each a "Store" and collectively, the "Stores"), with the understanding that

the agreement could be amended to include additional store locations (the “Additional Stores”)

as determined by the Debtors in the exercise of their reasonable business judgment.

          10.     The Debtors entered into the Store Closing Agreement to ensure that the

liquidation of inventory (the “Merchandise”) and certain furniture, fixtures, and equipment that

the Debtors do not wish to retain (collectively, the “Offered FF&E” and, together with the

Merchandise, the “Store Assets”) at the respective Stores is managed efficiently and effectively.

The Debtors do not possess the necessary resources in-house to coordinate the Store Closing

Sales on a company-wide scale. The Debtors selected Gordon Brothers to handle the Store

Closing Sales based upon its extensive experience in conducting retail liquidation sales, its

ability to assist in the management and implementation of the Store Closing Sales in an efficient

and cost-effective matter, and other factors.

          11.     As set forth in the Store Closing Agreement, the primary services provided by

Gordon Brothers can be summarized as follows:

                  a.      Recommend appropriate discounting to effectively sell all of the Debtors’
                  goods located at the Stores as of the Sale Commencement Date in accordance
                  with a “store closing” and other mutually agreed upon themed sale, and
                  recommend appropriate point-of-purchase, point-of-sale, and other internal and
                  external advertising in connection therewith;


3
    Gordon Brothers has disclosed to the Debtors certain historical connections between Gordon
    Brothers and certain of its affiliates and the Debtors, as set forth in Paragraph 9 of the Store
    Closing Agreement.


                                                    4
                   Case 18-80860     Doc 18     Filed 11/16/18     Page 5 of 52



              b.       Provide qualified supervision to oversee the conduct of the Sale;

              c.      Maintain focused and constant communication with store-level employees
              and managers to keep them abreast of strategy and timing and to properly effect
              store-level communication by the Debtors’ employees to customers and others
              about the Sale;

              d.      Establish and monitor accounting functions for the Sale, including
              evaluation of sales of the Debtors’ goods located at the Stores by category, sales
              reporting and expense monitoring;

              e.       Recommend loss prevention strategies;

              f.       Coordinate with the Debtors so that the operation of the Stores is being
              properly maintained including ongoing customer service and housekeeping
              activities;

              g.     Recommend customized strategies to transition the Debtors’ customers to
              the Debtors’ ongoing retail stores and e-commerce platform; and,

              h.     Recommend appropriate staffing levels for the Stores and appropriate
              bonus and/or incentive programs (to be funded by the Debtors) for Store
              employees.

       12.    In consideration of its services, the Debtors have agreed to pay Gordon Brothers a

sliding “Incentive Fee” ranging from 0% to 1.75% of Gross Proceeds, which is tied to

Merchandise Sales and the Aggregate Recovery Percentage. Gordon Brothers will be

reimbursed for certain expenses incurred in connection with the Store Closing Sales upon

presentation of reasonable documentation for expenses actually incurred in an amount up to

$849,031 (or such greater amount as mutually agreed by Gordon Brothers and Debtors). Gordon

Brothers will also receive a separate 15% commission for selling the Offered FF&E, together

with reimbursement of Gordon Brothers’ expenses incurred in connection with disposing of such

Offered FF&E within the limits of a mutually agreed FF&E expense budget.

                                     BASIS FOR RELIEF

       13.    The Debtors request authority to: (a) assume the Store Closing Agreement; (b)

continue the conduct of the Store Closing Sales at the Stores and any Additional Stores pursuant



                                                5
                   Case 18-80860       Doc 18     Filed 11/16/18      Page 6 of 52



to the Store Closing Sale and the Sale Guidelines, with such sales to be free and clear of all liens,

claims and encumbrances; and (c) receive certain related relief.

A.     The Court Should Authorize the Assumption of the Store Closing Agreement.

       14.     Section 365(a) of the Bankruptcy Code provides, in pertinent part, that a debtor in

possession "subject to the court's approval, may assume or reject any executory contract or

[unexpired] lease of the debtor." 11 U.S.C. § 365(a). The standard governing bankruptcy court

approval of a debtor's decision to assume or reject an executory contract or unexpired lease is

whether the debtor's reasonable business judgment supports assumption or rejection. See NLRB

v. Bildisco & Bildisco, 465 U.S. 513, 523 (1984); Lubrizol Enters., Inc. v. Richmond Metal

Finishes, Inc., 765 F. 2d 1043, 1046-47 (4th Cir. 1985), cert. denied, 475 U.S. 1057 (1986); In re

Minges, 602 F. 2d 38, 42 (2d Cir. 1979); In re HQ Global Holdings, Inc., 290 B.R. 507, 511

(Bankr. D. Del. 2003) (finding that debtor's decision to assume or reject an executory contract is

governed by the business judgment standard and it can only be overturned if the decision was a

product of bad faith, whim or caprice).

       15.     The business judgment test "requires only that the trustee [or debtor in

possession] demonstrate that [assumption] or rejection of the contract will benefit the estate."

Wheeling-Pittsburgh Steel Corp. v. West Penn Power Co. (In re Wheeling-Pittsburgh Steel

Corp.), 72 B.R. 845, 846 (Bankr. W.D. Pa. 1987). Any more exacting scrutiny would slow the

administration of the debtor's estate and increase costs, interfere with the Bankruptcy Code's

provision for private control of administration of the estate, and threaten the court's ability to

control a case impartially. See Richmond Leasing Co. v. Capital Bank, 762 F.2d 1303, 1311

(5th Cir. 1985).

       16.     The assumption of the Store Closing Agreement is beneficial to the Debtors’

estates, and therefore is a reasonable exercise of the Debtors’ business judgment. In order to


                                                  6
                 Case 18-80860        Doc 18     Filed 11/16/18      Page 7 of 52



maximize the value of their estates, the Debtors must sell the Sale Assets prior to the conclusion

of the 210-day period to assume or reject leases set forth in section 365(d)(4) of the Bankruptcy

Code. Any delay in commencing the Store Closing Sales will jeopardize the value that can be

recovered from the Sale Assets during these proceedings.

        17.    Gordon Brothers brings significant experience and expertise to assist the Debtors

in conducting the Store Closing Sales, and can oversee the Store Closing Sales in an efficient and

cost-effective manner. The terms of the Store Closing Agreement are the result of arm's length

bargaining and are the best terms available to the Debtors.

        18.    Assumption of the Store Closing Agreement will enable the Debtors to continue

uninterrupted the conduct of the Store Closing Sales and utilize the skills and resources of

Gordon Brothers for the benefit of all stakeholders. If the Store Closing Agreement is not

assumed on an interim basis, the estates would lose the benefit of the momentum and preparation

that began prior to the Petition Date. Delay in or interruption of the Store Closing Sales would

lead to loss of value of the Sale Assets. Finally, given that Gordon Brothers is already familiar

with the Debtors’ businesses and has commenced the Store Closing Sales, replacing Gordon

Brothers with an alternative asset disposition firm at this time would be difficult and highly

inefficient.

B.      The Debtor Has a Valid Business Justification for the Store Closing Sales.

        19.    Section 105(a) of the Bankruptcy Code provides, in pertinent part, that “the court

may issue any order, process, or judgment that is necessary or appropriate to carry out the

provisions of this title.” 11 U.S.C. § 105(a). Section 363(b)(1) of the Bankruptcy Code, which

governs asset sales outside of a debtor's ordinary course of business, provides that "the trustee,

after notice and a hearing, may use, sell, or lease, other than in the ordinary course of business,




                                                  7
                 Case 18-80860        Doc 18     Filed 11/16/18     Page 8 of 52



property of the estate." 11 U.S.C. § 363(b)(1). When selling assets outside of the ordinary

course of business, a debtor must articulate a valid business justification to obtain court approval.

See, e.g., Myers v. Martin (In re Martin), 91 F.3d 389, 395 (3d Cir. 1996) (citing Fulton State

Bank v. Schipper (In re Schipper), 933 F.2d 513, 515 (7th Cir. 1991)); Comm. of Equity Sec.

Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063, 1070-71 (2d Cir. 1983);

In re Abbotts Dairies, Inc., 788 F.2d 143, 147-48 (3d Cir. 1986) (implicitly adopting the "sound

business judgment" test of Lionel Corp. and requiring good faith); In re Delaware & Hudson Ry.

Co., 124 B.R. 169, 175-76 (D. Del. 1991) (concluding that the Third Circuit adopted the "sound

business judgment" test in the Abbotts Dairies decision); Dai-Icho Kangyo Bank v. Montgomery

Ward Holding Corp. (In re Montgomery Ward Holding Corp.), 242 B.R. 147, 153 (Bankr. D.

Del. 1999) (same). When a debtor demonstrates a valid business justification for a decision, a

strong presumption arises "that in making [the] business decision the directors of a corporation

acted on an informed basis, in good faith and in the honest belief that the action taken was in the

best interests of the company." Official Comm. of Subordinated Bondholders v. Integrated Res.,

Inc. (In re Integrated Res., Inc.), 147 B.R. 650, 656 (S.D.N.Y. 1990) (holding that the Delaware

business judgment rule has "vitality by analogy" in Chapter 11, especially where the debtor is a

Delaware corporation) (quotations omitted).

       20.     Store closing or asset disposition sales are a routine occurrence in chapter 11

cases involving retail debtors. See Ames Dept. Stores, 136 B.R. at 359 (noting that liquidation

sales are an important part of "overriding federal policy requiring [a] Debtor to maximize estate

assets"). As such, bankruptcy courts have approved similar store closing sales. See, e.g., In re

Rockport Co., LLC, Case No. 18-11145 (LSS) (Bankr. D. Del. Jun. 13, 2018); In re Bon-Ton

Stores, Inc., Case No. 18 10248 (MFW) (Bankr. D. Del. Feb. 7, 2018); In re Aerogroup Int'l Inc.,




                                                 8
                  Case 18-80860        Doc 18     Filed 11/16/18      Page 9 of 52



Case No. 17-11962 (KJC) (Bankr. D. Del. Sept. 19, 2017); In re Sports Authority Holdings, Inc.,

Case No. 16-10527 (MFW) (Bankr. D. Del. Mar. 3, 2016); In re RadioShack Corp., Case No.

15-10197 (BLS) (Bankr. D. Del. Feb. 6, 2015).

       21.     Sufficient business justification exists to approve the proposed Store Closing

Sales under section 363(b)(1). The Debtors, with the assistance of their financial advisors, have

determined that continuing the Store Closing Sales, on the expedited basis set forth herein,

represents the best alternative to maximize recoveries to the Debtors’ estates. There is a

meaningful amount of Merchandise included in the Store Closing Sales that will be monetized

most efficiently and quickly through an orderly process conducted in consultation with an

experienced asset disposition firm.

C.     The Court Should Approve the Store Closing Sales Free and Clear of all Liens,
       Encumbrances and Other Interests under Bankruptcy Code Section 363(f)

       22.     The Debtors request approval to sell the Sale Assets on a final, "as is" basis, free

and clear of any and all liens, claims and encumbrances in accordance with section 363(f) of the

Bankruptcy Code. A debtor in possession may sell property under sections 363(b) and 363(f)

"free and clear of any interest in such property of an entity other than the estate" if any one of the

following conditions is satisfied: (a) applicable non-bankruptcy law permits sale of such

property free and clear of such interest; (b) such entity consents; (c) such interest is a lien and the

price at which such property is to be sold is greater than the aggregate value of all liens on such

property; (d) such interest is in bona fide dispute; or (e) such entity could be compelled, in a

legal or equitable proceeding, to accept a money satisfaction of such interest. 11 U.S.C. § 363(f).

       23.     The Debtors’ prepetition secured lender and proposed DIP lender, Wells Fargo

Bank, N.A., supports the assumption of the Store Closing Agreement and recognizes the benefits

provided to the estates. With respect to any other party asserting a lien, claim, or encumbrance



                                                   9
                  Case 18-80860       Doc 18     Filed 11/16/18     Page 10 of 52



against the Sale Assets, the Debtor anticipates that it will be able to satisfy one or more of the

conditions set forth in section 363(f). In connection with the sale of the Sale Assets, the Debtor

proposes that any liens, claims, and encumbrances asserted against the Sale Assets be transferred

to and attach to the amounts realized by the Debtors through the Store Closing Sales.

D.       The Court Should Approve the Proposed Sale Guidelines Notwithstanding Contrary
         Laws Regarding Store Closing Sales and Lease Restrictions.

         24.     As a necessary part of this process, the Debtors request authority to conduct the

Store Closing Sales in accordance with the Sale Guidelines and without complying with

applicable state and local laws, statutes, rules and/or ordinances governing store closing,

liquidation or similar sales (collectively, the "Liquidation Laws"). Although the Debtors intend

to comply with state and local health and safety laws and consumer protection laws in

conducting the Store Closing Sales, many Liquidation Laws require special and cumbersome

licenses, waiting periods, time limits and other procedures for store closing, liquidation or similar

sales.

         25.     To eliminate the time, delay and expense associated with the administrative

procedures necessary to comply with the Liquidation Laws, the Debtors propose to utilize the

Sale Guidelines as a means to streamline the administrative burdens on their estates while still

adequately protecting the broad and varied interests of both landlords and applicable

governmental agencies charged with enforcing any Liquidation Laws that may apply to the Store

Closing Sales.

         26.     Bankruptcy courts have consistently recognized that federal bankruptcy law

preempts state and local laws that contravene the underlying policies of the Bankruptcy Code.

See Belculfine v. Aloe (In re Shenango Group, Inc.), 186 B.R. 623, 628 (Bankr. W.D. Pa. 1995)

("Trustees and debtors-in-possession have unique fiduciary and legal obligations pursuant to the



                                                  10
                Case 18-80860        Doc 18     Filed 11/16/18     Page 11 of 52



bankruptcy code. . . . [A] state statute [] cannot place burdens on [a debtor] where the result

would contradict the priorities established by the federal bankruptcy code."), aff'd, 112 F.3d 633

(3d Cir. 1997). Courts have found that preemption of state law is not appropriate if the laws deal

with public health and safety. See Baker & Drake, Inc. v. Public Serv. Comm'n of Nev. (In re

Baker & Drake, Inc.), 35 F.3d 1348, 1353-54 (9th Cir. 1994) (holding that Bankruptcy Code did

not preempt state law prohibiting taxicab leasing that was promulgated in part as public safety

measure). However, preemption is appropriate where the only state laws involved concern

economic regulation rather than the protection of public health and safety. See In re Baker &

Drake, Inc., 35 F.3d at 1353 (finding that "federal bankruptcy preemption is more likely . . .

where a state statute is concerned with economic regulation rather than with protecting the public

health and safety").

       27.     Under the circumstances of these proceedings, enforcing the strict requirements of

the Liquidation Laws would undermine the fundamental purpose of section 363(b) of the

Bankruptcy Code by placing constraints on the Debtors’ ability to maximize the value of the Sale

Assets for the benefit of creditors. Accordingly, authorizing the Store Closing Sales without the

delays and burdens associated with obtaining various state and local licenses, observing state and

local waiting periods or time limits, and/or satisfying any additional requirements with respect to

advertising and similar items is necessary and appropriate. The requested waiver is narrowly

tailored to facilitate the successful consummation of Store Closing Sales. The Debtors do not

seek a general waiver of all state and local requirements, but only those that apply specifically to

liquidation sales. In fact, the Debtors do not seek a waiver of, and will comply with, applicable

state and local public health and safety laws, and applicable tax, labor, employment,

environmental and consumer protection laws, including consumer laws regulating deceptive




                                                 11
                 Case 18-80860       Doc 18     Filed 11/16/18     Page 12 of 52



practices and false advertising.

       28.     Further, Courts have recognized that the Bankruptcy Code preempts certain state

laws and have granted relief similar to that requested herein. See, e.g., In re Rockport Co., LLC,

Case No. 18-11145 (LSS) (Bankr. D. Del. Jun. 13, 2018) (stating that the debtors were

authorized to conduct the store closing sales under the terms of the order "without any further

showing of compliance" with liquidation laws); In re Bon-Ton Stores, Inc., Case No. 18-10248

(MFW) (Bankr. D. Del. Feb. 7, 2018) (stating that the debtors are authorized to conduct the

closing sales under the terms of the order "without the necessity of showing compliance" with

liquidation laws); In re Aerogroup Int'l Inc., Case No. 17-11962 (KJC) (Bankr. D. Del. Sept. 19,

2017) (stating that "each and every federal, state, or local agency, departmental or governmental

unit with regulatory authority over the Retail Inventory Liquidation Sales and all newspapers and

other advertising media in which the Retail Inventory Liquidation Sales are advertised shall

consider this Interim Order as binding authority that no further approval, license, or permit of

any governmental unit shall be required, nor shall the Debtors be required to post any bond, to

conduct the Retail Inventory Liquidation Sales"); In re Sports Authority Holdings, Inc., Case No.

16-10527 (MFW) (Bankr. D. Del. Mar. 3, 2016) (stating that "the Debtors shall be presumed to

be in compliance with any Liquidation Laws and are authorized on an interim basis to conduct

the Closing Sales in accordance with the terms of this Interim Order and the Sale Guidelines

without the necessity of showing compliance with any Liquidation Laws during the Interim

Period"); In re RadioShack Corp., Case No. 15-10197 (BLS) (Bankr. D. Del. Feb. 6, 2015)

(stating that "[p]rovided that the Inventory Liquidation Sales and the sale of Merchandise and

FF&E are conducted in accordance with the terms of this Interim Order, the Consulting

Agreement and the Sale Guidelines, and in light of the provisions in the laws of many




                                                12
                Case 18-80860        Doc 18     Filed 11/16/18     Page 13 of 52



Governmental Units that exempt court-ordered sales from their provisions, the Debtors shall be

presumed to be in compliance with any GOB Laws and Liquidation Laws" without the necessity

of further showing compliance with any such GOB Laws and Liquidation Laws).

       29.     Certain of the Debtors’ leases governing the premises of the Stores and, if

applicable, Additional Stores, subject to any Store Closing Sales may contain provisions

purporting to restrict or prohibit the Debtors from conducting store closing, liquidation or similar

sales. Such provisions have been held to be unenforceable in chapter 11 cases as they constitute

an impermissible restraint on a debtor's ability to properly administer its reorganization case and

maximize the value of its assets under section 363 of the Bankruptcy Code. Ames Dep't Stores,

136 B.R. at 359 (deciding that enforcement of such lease restrictions would "contravene

overriding federal policy requiring debtor to maximize estate assets. . . ."); In re R. H. Macy and

Co., Inc., 170 B.R. 69, 73-74 (Bankr. S.D.N.Y. 1994) (holding that the lessor could not recover

damages for breach of a covenant to remain open throughout the lease term, because the debtor

had a duty to maximize the value to the estate and the debtor fulfilled this obligation by holding a

store closing sale and closing the store); In re Tobago Bay Trading Co., 112 B.R. 463, 467-68

(Bankr. N.D. Ga., 1990) (finding that a debtor's efforts to reorganize would be significantly

impaired to the detriment of creditors if lease provisions prohibiting a debtor from liquidating its

inventory were enforced); In re Lisbon Shops, Inc., 24 B.R. 693, 695 (Bankr. E.D. Mo. 1982)

(holding restrictive lease provision unenforceable in chapter 11 case where debtor sought to

conduct a liquidation sale).

       30.     In addition, Courts have held that restrictive lease provisions affecting store

liquidation sales in chapter 11 cases are unenforceable. See, e.g., In re Rockport Co., LLC, Case

No. 18-11145 (LSS) (Bankr. D. Del. Jun. 13, 2018); In re Bon-Ton Stores, Inc., Case No. 18-




                                                 13
                 Case 18-80860        Doc 18     Filed 11/16/18     Page 14 of 52



10248 (MFW) (Bankr. D. Del. Feb. 7, 2018); In re Aerogroup Int'l Inc., Case No. 17-11962

(KJC) (Bankr. D. Del. Sept. 19, 2017); In re Sports Authority Holdings, Inc., Case No. 16-10527

(MFW) (Bankr. D. Del. Mar. 3, 2016); In re RadioShack Corp., Case No. 15-10197 (BLS)

(Bankr. D. Del. Feb. 6, 2015). Thus, as a result of the above and to the extent that such

provisions or restrictions exist in any of the leases of the Stores or Additional Stores subject to

the Store Closing Sales, the Debtors request that the Court authorize the Debtors and/or Gordon

Brothers to conduct the Store Closing Sales without interference by any landlords or other

persons affected, directly or indirectly, by the Store Closing Sales.

E.     The Court Should Approve the Abandonment of Certain Property in Connection
       with Any Store Closing Sales.

       31.     After notice and a hearing, a debtor "may abandon any property of the estate that

is burdensome to the estate or that is of inconsequential value and benefit to the estate." 11

U.S.C. §554(a); see also Hanover Ins. Co. v. Tyco Indus., Inc., 500 F.2d 654, 657 (3d Cir. 1974)

(stating that a trustee "may abandon his claim to any asset, including a cause of action, he deems

less valuable than the cost of asserting that claim").

       32.     The Debtors are seeking to sell certain Offered FF&E remaining in the Stores.

However, the Debtors may determine that the costs associated with holding or selling certain

property or Offered FF&E exceeds the proceeds that will be realized upon its sale, or that such

property is not sellable at all. In such event, the property is of inconsequential value and benefit

to the estates and/or may be burdensome to retain.

       33.     To maximize the value of the Debtors’ assets and to minimize the costs to the

estates, the Debtors respectfully request authority to abandon in place any of its remaining

Offered FF&E or other property located at any of the Stores without incurring liability to any

person or entity. The Debtors further request that the landlord of each Store or Additional Store



                                                 14
                 Case 18-80860        Doc 18     Filed 11/16/18    Page 15 of 52



at which any abandoned Offered FF&E or other property is located be authorized to dispose of

such property without liability to any third parties.

       34.     Notwithstanding the foregoing, the Debtors will utilize all commercially

reasonable efforts to remove or cause to be removed any confidential or personal identifying

information (that is, information that alone or in conjunction with other information identifies an

individual, including, but not limited to, an individual's name, social security number, date of

birth, government-issued identification number, account number, and credit or debit card

number) in any of the Debtors’ hardware, software, computers or cash registers or similar

equipment that are to be sold or abandoned.

F.     The Court Should Approve the Procedures Relating to Store Closing Sales at
       Additional Stores.

       35.     Subsequent to the filing of this Motion, the Debtors in the exercise of their

reasonable business judgment may determine that Store Closing Sales should commence at

Additional Stores owned by the Debtors. The Debtors request that the Store Closing Agreement

(as subsequently amended to incorporate the Additional Stores), the Sale Guidelines, and any

Interim and/or Final Order approving this Motion apply to Store Closing Sales at Additional

Stores identified by the Debtors. If the Debtors seek to conduct Store Closing Sales at any

Additional Stores, the Debtors and Gordon Brothers will (a) enter into an amendment to the

Store Closing Agreement (an “Amendment”) which identifies the Additional Stores, the expense

budget for such stores, the start date and end date of the Store Closing Sales at such stores, and

any adjustments to the Aggregate Recovery Percentage and/or Incentive Fee under the Store

Closing Agreement; (b) file the Amendment with the Court; and (c) serve a notice (the “Notice”)

of their intent to conduct such Store Closing Sales, along with a copy of the Amendment, on the

applicable landlords and the Master Service List (as set forth in the Debtors’ Emergency Motion



                                                 15
                 Case 18-80860        Doc 18     Filed 11/16/18     Page 16 of 52



for an Order Establishing Notice and Administrative Procedures filed contemporaneously

herewith) by email (to the extent available to the Debtors) or overnight mail. The Debtors

propose that any objection to the terms of an Amendment or the Store Closing Sales at the

Additional Stores be filed with the Court within seven (7) days after service of the Notice. If no

timely objections are filed, then the Debtors and Gordon Brothers would be authorized to

proceed with conducting Store Closing Sales at the applicable Additional Stores in accordance

with the Store Closing Agreement and Amendment, the Interim and/or Final Order approving

this Motion, and the Sale Guidelines. If any objections are filed, the matter would be scheduled

for hearing on an expedited basis.


      EMERGENCY CONSIDERATION AND REQUEST FOR WAIVER OF STAY

       36.     The Debtors respectfully request emergency consideration of this Motion

pursuant to Bankruptcy Rule 6003, which empowers a court to grant relief within the first 21

days after the commencement of a chapter 11 case “to the extent that relief is necessary to avoid

immediate and irreparable harm.” Here, the Debtors believe that an orderly transition into

chapter 11 and the continuance of the Store Closing Sales is critical if the Debtors are to

maximize the value of their estates for all stakeholders. Any delay in granting the relief

requested could cause irreparable harm. Furthermore, the failure to receive the requested relief

during the first 21 says of the chapter 11 cases would severely diminish the value of the Sale

Assets at this critical juncture. Accordingly, the Debtors submit that they have satisfied the

“immediate and irreparable harm” standard of Bankruptcy Rule 6003 and, therefore, respectfully

request that the Court approve the relief requested in this Motion on an emergency basis.

       37.     Further, pursuant to Bankruptcy Rule 6004(h), “an order authorizing the use, sale,

or lease of property other than cash collateral is stayed until the expiration of 14 days after entry



                                                 16
                Case 18-80860        Doc 18     Filed 11/16/18     Page 17 of 52



of the order, unless the court orders otherwise." As set forth above, the Debtors submit that

ample cause exists to justify (a) the immediate entry of an order granting the relief sought herein

and (b) a waiver of the fourteen-day stay imposed by Bankruptcy Rule 6004(h).

                                CONSENT TO JURISDICTION

       38.     The Debtors consent to the entry of a final judgment or order with respect to this

Motion if it is determined that the Court lacks adjudicatory authority under Article III of the

United States Constitution to enter such final order or judgment absent consent of the parties.

                                             NOTICE

       39.     Notice of this Motion shall be provided as set forth in the Debtors’ Emergency

Motion for Order Shortening Notice and Scheduling Expedited Hearing on First Day Motions, or

as may otherwise be directed by the Court.

                                         CONCLUSION

       WHEREFORE, the Debtors respectfully request that the Court (i) enter the Interim

Order, substantially in the form attached hereto as Exhibit A, granting, on an interim basis, the

Inventory Sale Relief, (ii) set a date for a Final Hearing on the assumption of the Store Closing

Agreement and the Inventory Sale Relief sought in the Motion, and (iii) grant such other relief as

the Court deems just and proper.

                          [Remainder of Page Intentionally Left Blank]




                                                 17
              Case 18-80860   Doc 18    Filed 11/16/18    Page 18 of 52



Dated: November 16, 2018               Respectfully submitted,

                                       NORTHEN BLUE LLP

                                       /s/ John A. Northen
                                       John A. Northen
                                       North Carolina State Bar No. 6789
                                       jan@nbfirm.com
                                       Vicki L. Parrott
                                       North Carolina State Bar No. 25449
                                       vlp@nbfirm.com
                                       John Paul H. Cournoyer
                                       North Carolina State Bar No. 42224
                                       jpc@nbfirm.com
                                       1414 Raleigh Road, Suite 435
                                       Chapel Hill, North Carolina 27517
                                       Telephone: (919) 968-4441

                                       PROPOSED COUNSEL FOR THE
                                       DEBTORS-IN-POSSESSION

                                       FLASTER/GREENBERG P.C.
                                       William J. Burnett (PA Bar No. 75975)
                                       (pro hac application pending)
                                       Harry J. Giacometti (PA Bar No. 55861)
                                       (pro hac application pending)
                                       Damien Nicholas Tancredi (PA Bar No. 308317)
                                       (pro hac application pending)
                                       1835 Market Street, Suite 1050
                                       Philadelphia, PA 19103
                                       (215) 279-9383 Telephone
                                       (215) 279-9394 Facsimile
                                       william.burnett@flastergreenberg.com




                                         18
Case 18-80860   Doc 18   Filed 11/16/18   Page 19 of 52



                    EXHIBIT A

                  (Proposed Order)
                 Case 18-80860       Doc 18     Filed 11/16/18     Page 20 of 52




                     IN THE UNITED STATES BANKRUPTCY COURT
                       MIDDLE DISTRICT OF NORTH CAROLINA
                                 DURHAM DIVISION


In re:                                                )      Chapter 11
                                                      )
Advanced Sports Enterprises, Inc., et al.,1           )
                                                      )      Case No. 18-80856
                                                      )      (Joint Administration Pending)
                                                      )
                Debtors.                              )
                                                      )

INTERIM ORDER: (I) AUTHORIZING THE DEBTORS TO ASSUME AND OPERATE
    UNDER THE STORE CLOSING AGREEMENT; (II) AUTHORIZING AND
APPROVING STORE CLOSING SALES FREE AND CLEAR OF ALL LIENS, CLAIMS
 AND ENCUMBRANCES; (III) APPROVING PROCEDURES TO CONDUCT STORE
  CLOSING SALES IN ADDITIONAL STORES; AND (IV) GRANTING RELATED
                              RELIEF

         Upon the motion (the "Motion")2 of the Debtors for the entry of an interim order (the

"Interim Order"), pursuant to Bankruptcy Code sections 105, 363, 365 and 554 and Bankruptcy

Rules 2002, 6003 and 6004; (a) authorizing the Debtors to operate under the Store Closing

Agreement dated as of October 31, 2018, by and between the Debtors and Gordon Brothers



1
    The Debtors in this case, along with each Debtor’s case number, are: (i) Advanced Sports
    Enterprises, Inc., Case No. 18-80856; (ii) Advanced Sports, Inc., Case No. 18-80857; (iii)
    Performance Direct, Inc., Case No. 18-80860; (iv) Bitech, Inc., Case No. 18-80858; and (v)
    Nashbar Direct, Inc., Case No. 18-80859. Each Debtor is a North Carolina Corporation.
2
    Capitalized terms not otherwise defined herein have the meanings given to them in the Motion
    or the Consulting Agreement.
                 Case 18-80860        Doc 18     Filed 11/16/18      Page 21 of 52



Retail Partners, LLC ("Gordon Brothers"), a copy of which is attached as Exhibit 1 to this

Interim Order (the “Store Closing Agreement”); (b) authorizing the Debtors to continue to

operate “store closing” or other mutually agreed upon themed sales (the “Store Closing Sales”)

in accordance with the terms of the Store Closing Agreement and store closing sale guidelines

(the "Sale Guidelines"), a copy of which is attached as Exhibit 2 to this Interim Order, with such

sales to be free and clear of all liens, claims, encumbrances, defenses (including, without

limitation, rights of setoff and recoupment) and interests, including, without limitation, security

interests of whatever kind or nature, mortgages, conditional sales or title retention agreements,

pledges, deeds of trust, hypothecations, liens, encumbrances, assignments, preferences, debts,

easements, charges, suits, licenses, options, rights-of-recovery, judgments, orders and decrees of

any court or foreign or domestic governmental entity, taxes (including foreign, state and local

taxes), licenses, covenants, restrictions, indentures, instruments, leases, options, off-sets, claims

for reimbursement, contribution, indemnity or exoneration, successor, product, environmental,

tax, labor, ERISA, CERCLA, alter ego and other liabilities, causes of action, contract rights and

claims, to the fullest extent of the law, in each case, of any kind or nature (including, without

limitation, all "claims" as defined in section 101(5) of the Bankruptcy Code), known or

unknown, whether pre-petition or post-petition, secured or unsecured, choate or inchoate, filed or

unfiled, scheduled or unscheduled, perfected or unperfected, liquidated or unliquidated, noticed

or unnoticed, recorded or unrecorded, contingent or non-contingent, material or non-material,

statutory or non-statutory, matured or unmatured, legal or equitable (collectively, the

"Encumbrances"); (c) authorizing procedures to conduct Store Closing Sales in any additional

closing stores from time to time designated by the Debtors (the “Additional Stores”); and

(d) granting certain related relief, on an interim basis (collectively, the "Inventory Sale Relief");




                                                 -2-
                 Case 18-80860        Doc 18      Filed 11/16/18     Page 22 of 52



and the Court having reviewed the Motion and the Declaration of Patrick Cunnane in Support of

First Day Motions and Applications and having considered the statements of counsel and the

evidence adduced with respect to the Motion at a hearing before the Court (the "Hearing"); the

Court having found that (i) the Court has jurisdiction over this matter pursuant to 28 U.S.C. §§

157(b) and 1334, (ii) venue is proper in this district pursuant to 28 U.S.C. § 1409, (iii) this is a

core proceeding pursuant to 28 U.S.C. § 157(b), (iv) the notice of the Motion and the Hearing

was sufficient under the circumstances, and (v) there is good cause to waive the stay of

Bankruptcy Rule 6004(h); after due deliberation determined that the relief requested in the

Motion is necessary on an interim basis and essential for the Debtors’ reorganization and such

relief is in the best interests of the Debtors, their estates and their creditors; and upon the record

herein; and after due deliberation thereon; and good and sufficient cause having been shown; it is

hereby:

          FOUND AND DETERMINED THAT:3

          A.    The Debtors have advanced sound business reasons for assumption of the Store

Closing Agreement, on an interim basis subject to the Final Hearing, as set forth in the Motion

and at the Hearing, and operating under the Store Closing Agreement is a reasonable exercise of

the Debtors’ business judgment and in the best interests of the Debtors and their estates.

          B.    The conduct of the Store Closing Sales will provide an efficient means for the

Debtors to dispose of the Sale Assets.




3
    Findings of fact shall be construed as conclusions of law and conclusions of law shall be
    construed as findings of fact where appropriate. See Fed. R. Bankr. P. 7052.



                                                 -3-
                 Case 18-80860      Doc 18     Filed 11/16/18     Page 23 of 52



       C.      The Store Closing Agreement was negotiated, proposed and entered into by

Gordon Brothers and the Debtors without collusion, in good faith and from arm's length

bargaining positions.

       D.      Assumption of the Store Closing Agreement on an interim basis is a sound

exercise of the Debtors’ business judgment.

       E.      The Debtors have represented that, they are not seeking to either sell or lease

personally identifiable information during the course of the Store Closing Sales; provided,

however, that Gordon Brothers will be authorized to distribute emails and promotional materials

to the Debtors’ customers consistent with the Debtors’ existing policies on the use of consumer

information.

       F.      The Debtors and Gordon Brothers may sell the Sale Assets free and clear of all

Encumbrances as provided for herein because, in each case, one or more of the standards set

forth in section 363(f)(l)-(5) of the Bankruptcy Code has been satisfied. Those holders of any

such Encumbrances who did not object, or who withdrew their objections, to the entry of this

Interim Order are deemed to have consented thereto pursuant to section 363(f)(2) of the

Bankruptcy Code. Those holders of any such Encumbrances who did object fall within one or

more of the other subsections of section 363(f) and are adequately protected by having such

Encumbrances attaching to the proceeds of the sale of the applicable Sale Assets with the same

validity and priority and to the same extent and amount that any such Encumbrances had with

respect to such Sale Assets. Notwithstanding anything contrary in this Order, the liens of Wells

Fargo Bank, N.A. ("Wells Fargo") shall attach to the proceeds of the Store Closing Sales with

the same validity and priority and to the same extent and amounts as their liens had with respect

to the Sale Assets.




                                               -4-
                 Case 18-80860        Doc 18      Filed 11/16/18      Page 24 of 52



        G.      The relief set forth herein is necessary to avoid immediate and irreparable harm to

the Debtors and their estates, and the Debtors have demonstrated good, sufficient and sound

business purposes and justifications for the relief approved herein.

        H.      The Store Closing Sales are in the best interest of the Debtors’ estates.

        I.      The entry of this Interim Order is in the best interest of the Debtors and their

estates, creditors and interest holders and all other parties in interest herein.

        NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

        1.      The Motion, on an interim basis, is GRANTED as provided herein.

        2.      On ______________________, 2018, at _______ __.m (prevailing Eastern

Time), a hearing (the "Final Hearing") will be held before this Court to consider the relief

requested in the Motion, on a final basis. All objections, if any, to the Motion shall be in writing

and filed with this Court and served on counsel for the Debtors, any duly appointed statutory

committee, counsel for the Debtors’ prepetition secured lenders, counsel for the Debtors’

proposed DIP lender, and counsel for Gordon Brothers, so as to be received on or before

_________________, 2018 at ________ __.m. (prevailing Eastern Time). The Debtors shall

have no obligation to file any reply(s) to such objections. Counsel for the Debtors is directed to

serve a copy of this Order as notice of such hearing to the parties as required by the Order

Establishing Notice and Administrative Procedures (Docket # ___) and file a certificate of

service with the Court.

        3.      The Debtors are authorized and empowered to take any and all further actions as

may be reasonably necessary or appropriate to give effect to this Interim Order.

        4.      To the extent of any conflict between this Interim Order, the Sale Guidelines and

the Store Closing Agreement, the terms of this Interim Order shall control over all other




                                                  -5-
                 Case 18-80860       Doc 18     Filed 11/16/18      Page 25 of 52



documents and the Sale Guidelines (as modified by any Side Letter (as defined herein)) shall

control over the Store Closing Agreement.

       5.      Notwithstanding Bankruptcy Rule 6004(h), this Interim Order shall take effect

immediately upon its entry.

A.     Assumption of the Store Closing Agreement

       6.      The Store Closing Agreement, a copy of which is attached to this Interim Order as

Exhibit 1, is hereby assumed on an interim basis pending entry of a final order pursuant to

section 365 of the Bankruptcy Code. The Debtors are authorized to act and perform in

accordance with the terms of the Store Closing Agreement, including, making all payments of

fees and expenses required by the Store Closing Agreement to Gordon Brothers without the need

for any application of Gordon Brothers or a further order of the Court. Notwithstanding this or

any other provision of this Interim Order, nothing shall prevent or be construed to prevent

Gordon Brothers and any of its affiliates (individually, as part of a joint venture, or otherwise)

from bidding on any of the Debtors’ assets pursuant to an agency agreement or otherwise, and

Gordon Brothers and its affiliates are hereby authorized to bid on or otherwise acquire such

assets notwithstanding anything to the contrary in the Bankruptcy Code or other applicable law,

provided that such transaction or acquisition is approved by separate order of this Court.

       7.      Subject to the restrictions set forth in this Interim Order and the Sale Guidelines,

the Debtors and Gordon Brothers hereby are authorized to take any and all actions as may be

necessary or desirable to implement the Store Closing Agreement and the Store Closing Sales;

and each of the transactions contemplated by the Store Closing Agreement, and any actions

taken by the Debtors and Gordon Brothers necessary or desirable to implement the Store Closing

Agreement and/or the Store Closing Sales prior to the date of this Interim Order, hereby are

approved and ratified.


                                                -6-
                 Case 18-80860        Doc 18     Filed 11/16/18      Page 26 of 52



B.     Authority To Operate the Store Closing Sales

       8.      The Debtors are authorized, on an interim basis pending the Final Hearing,

pursuant to 105(a) and 363(b)(1) of the Bankruptcy Code, to immediately continue and conduct

Store Closing Sales at the Stores (and, if applicable, Additional Stores) in accordance with this

Interim Order, the Sale Guidelines, the Store Closing Agreement and any Side Letter.

       9.      The Sale Guidelines are approved in their entirety on an interim basis.

       10.     The Debtors are authorized to discontinue operations at the Stores (and, if

applicable, Additional Stores) in accordance with this Interim Order and the Sale Guidelines.

Subject to entry of the Final Order, all entities that are presently in possession of some or all of

the Merchandise or Offered FF&E in which the Debtors hold an interest that is or may be subject

to the Store Closing Agreement are directed to surrender possession of such Merchandise or

Offered FF&E to the Debtors or Gordon Brothers.

       11.     Subject to the provisions herein in Paragraphs 13, 15, 16 and 26, neither the

Debtors nor Gordon Brothers nor any of their officers, employees, or agents shall be required to

obtain the approval of any third party, including (without limitation) any Governmental Unit (as

defined in Bankruptcy Code section 101(27)) or landlord, to conduct the Store Closing Sales and

to take the related actions authorized herein.

C.     Conduct of the Store Closing Sales

       12.     All newspapers and other advertising media in which the Store Closing Sales may

be advertised and all landlords are directed to accept this Interim Order as binding authority so as

to authorize the Debtors and Gordon Brothers to conduct the Store Closing Sales and the sale of

Merchandise and Offered FF&E pursuant to the Store Closing Agreement, including, without

limitation, to conduct and advertise the sale of the Merchandise and Offered FF&E in the manner




                                                 -7-
                 Case 18-80860       Doc 18      Filed 11/16/18     Page 27 of 52



contemplated by and in accordance with this Interim Order, the Sale Guidelines and the Store

Closing Agreement.

       13.     Nothing in this Interim Order or the Store Closing Agreement releases, nullifies,

or enjoins the enforcement of any liability to a Governmental Unit under environmental laws or

regulations (or any associated liabilities for penalties, damages, cost recovery, or injunctive

relief) that any entity would be subject to as the owner, lessor, lessee, or operator of the property

after the date of entry of this Interim Order. Nothing contained in this Interim Order or in the

Store Closing Agreement shall in any way (a) diminish the obligation of any entity to comply

with environmental laws, or (b) diminish the obligations of the Debtors to comply with

environmental laws consistent with their rights and obligations as debtors in possession under the

Bankruptcy Code. Nothing herein shall be construed to be a determination that Gordon Brothers

is an operator with respect to any environmental law or regulation. Moreover, the sale of the

Merchandise and Offered FF&E shall not be exempt from, and Gordon Brothers shall be

required to comply with, laws of general applicability, including, without limitation, laws

relative to public health and safety, criminal, tax, labor, employment, environmental, antitrust,

fair competition, traffic and consumer protection laws, including consumer laws regulating

deceptive practices and false advertising (collectively, "General Laws"). Nothing in this Interim

Order shall alter or affect the Debtors’ and Gordon Brothers’ obligations to comply with all

applicable federal safety laws and regulations. Nothing in this Interim Order shall be deemed to

bar any Governmental Unit from enforcing General Laws in the applicable non-bankruptcy

forum, subject to the Debtors’ or Gordon Brothers’ right to assert in that forum or before this

Court that any such laws are not in fact General Laws or that such enforcement is impermissible

under the Bankruptcy Code, this Interim Order, or otherwise, pursuant to Paragraph 26




                                                -8-
                   Case 18-80860      Doc 18     Filed 11/16/18      Page 28 of 52



hereunder. Notwithstanding any other provision in this Interim Order, no party waives any rights

to argue any position with respect to whether the conduct was in compliance with this Interim

Order and/or any applicable law, or that enforcement of such applicable law is preempted by the

Bankruptcy Code. Nothing in this Interim Order shall be deemed to have made any rulings on

any such issues.

       14.     Except to the extent of the reserved rights of Governmental Units expressly

granted elsewhere in this Interim Order, during the Store Closing Sales, the Debtors and Gordon

Brothers are hereby authorized to take such actions as may be necessary and appropriate to

implement the Store Closing Agreement and to conduct the Store Closing Sales without

necessity of further order of this Court as provided in the Store Closing Agreement or the Sale

Guidelines, including, but not limited to, advertising the Store Closing Sale as a "store closing

sale", "sale on everything", "everything must go", or similar-themed sales through the posting of

signs (including the use of exterior banners at non-enclosed mall stores, and at enclosed mall

stores to the extent the applicable store entrance does not require entry into the enclosed mall

common area), use of sign-walkers and street signage.

       15.     Notwithstanding anything herein to the contrary, and in view of the importance of

the use of sign-walkers, banners, and other advertising to the sale of the Merchandise and

Offered FF&E, to the extent that, prior to the Final Hearing, disputes arise during the course of

the Store Closing Sales regarding laws regulating the use of sign-walkers, banners or other

advertising and the Debtors and Gordon Brothers are unable to resolve the matter consensually

with a Governmental Unit, any party may request an immediate telephonic hearing with this

Court pursuant to these provisions. Such hearing will, to the extent practicable, be scheduled

initially no later than the earlier of (a) the Final Hearing or (b) within two (2) business days of




                                                 -9-
                  Case 18-80860       Doc 18      Filed 11/16/18      Page 29 of 52



such request. This scheduling shall not be deemed to preclude additional hearings for the

presentation of evidence or arguments as necessary.

        16.      Except as expressly provided in the Store Closing Agreement, the sale of the

Merchandise and Offered FF&E shall be conducted by the Debtors and Gordon Brothers

notwithstanding any restrictive provision of any lease, sublease or other agreement relative to

occupancy affecting or purporting to restrict the conduct of the Store Closing Sales, the rejection

of leases, abandonment of assets, or "going dark" provisions. Gordon Brothers and landlords of

the Stores are authorized to enter into agreements ("Side Letters") between themselves

modifying the Sale Guidelines without further order of the Court, and such Side Letters shall be

binding as among Gordon Brothers and any such landlords, provided that nothing in such Side

Letters affects the provisions of Paragraphs 13, 15, 16 and 26 of this Interim Order. In the event

of any conflict between the Sale Guidelines and any Side Letter, the terms of such Side Letter

shall control.

        17.      Except as expressly provided for herein or in the Sale Guidelines, and except with

respect to any Governmental Unit (as to which Paragraphs 13, 15, 16 and 26 of this Interim

Order shall apply), no person or entity, including, but not limited to, any landlord, licensor,

service providers, utilities, and creditor, shall take any action to directly or indirectly prevent,

interfere with, or otherwise hinder consummation of the Store Closing Sales or the sale of

Merchandise or Offered FF&E, or the advertising and promotion (including the posting of signs

and exterior banners or the use of sign-walkers) of such sales, and all such parties and persons of

every nature and description, including, but not limited to, any landlord, licensor, service

providers, utilities, and creditor and all those acting for or on behalf of such parties, are

prohibited and enjoined from (a) interfering in any way with, obstructing, or otherwise impeding,




                                                 - 10 -
                 Case 18-80860        Doc 18     Filed 11/16/18     Page 30 of 52



the conduct of the Store Closing Sales and/or (b) instituting any action or proceeding in any court

(other than in the Bankruptcy Court) or administrative body seeking an order or judgment

against, among others, the Debtors, Gordon Brothers, or the landlords at the Stores (and, if

applicable, Additional Stores) that might in any way directly or indirectly obstruct or otherwise

interfere with or adversely affect the conduct of the Store Closing Sales or sale of the

Merchandise or Offered FF&E or other liquidation sales at the Stores (and Additional Stores)

and/or seek to recover damages for breach(es) of covenants or provisions in any lease, sublease,

license, or contract based upon any relief authorized herein.

       18.     In accordance with and subject to the terms and conditions of the Store Closing

Agreement, Gordon Brothers shall have the right to use the Stores (and, if applicable, Additional

Stores) and all related store services, furniture, fixtures, equipment and other assets of the

Debtors for the purpose of conducting the Store Closing Sales, free of any interference from any

entity or person, subject to compliance with the Sale Guidelines and this Interim Order and

subject to Paragraphs 13, 15, 16 and 26 of this Interim Order.

       19.     To the extent authorized by an Order entered by the Court on Debtors’ Motion for

Entry of Interim and Final Orders (I) Authorizing the Debtors to Maintain and Administer Their

Existing Customer Programs and Honor Certain Prepetition Obligations Related Thereto and

(II) Granting Related Relief filed on the Petition Date, Gordon Brothers shall accept the Debtors’

validly-issued gift certificates and gift cards that were issued by the Debtors prior to the Sale

Commencement Date in accordance with the Debtors’ gift certificate and gift card policies and

procedures, as such policies and procedures existed on the Petition Date, and accept returns of

merchandise sold by the Debtors prior to the Sale Commencement Date, provided that such

return is otherwise in compliance with the Debtors’ return policies in effect as of the date such




                                                - 11 -
                 Case 18-80860        Doc 18      Filed 11/16/18    Page 31 of 52



item was purchased and the customer is not repurchasing the same item so as to take advantage

of the sale price being offered by Gordon Brothers.

       20.     All sales of Sale Assets shall be "as is" and final. However, all state and federal

laws relating to implied warranties for latent defects shall be complied with and are not

superseded by the sale of said goods or the use of the terms "as is" or "final sales." Further, the

Debtors and/or Gordon Brothers shall accept return of any goods purchased during the Store

Closing Sales that contain a defect which the lay consumer could not reasonably determine was

defective by visual inspection prior to purchase for a full refund, provided that the consumer

must return the merchandise within seven days of purchase, the consumer must provide a receipt,

and the asserted defect must in fact be a "latent" defect. Signs stating that "[r]efunds may only

be for merchandise having a latent defect, when returned within 7 days of purchase" will be

posted at the cash register area of the Stores.

       21.     Gordon Brothers shall not be liable for sales taxes except as expressly provided in

the Store Closing Agreement and the payment of any and all sales taxes is the responsibility of

the Debtors. The Debtors are directed to remit all taxes arising from the Store Closing Sales to

the applicable Governmental Units as and when due, provided that in the case of a bona fide

dispute the Debtors are only directed to pay such taxes upon the resolution of the dispute, if and

to the extent that the dispute is decided in favor of the applicable Governmental Unit. For the

avoidance of doubt, sales taxes collected and held in trust by the Debtors shall not be used to pay

any creditor or any other party, other than the applicable Governmental Unit for which the sales

taxes are collected. Gordon Brothers shall collect, remit to the Debtors and account for sales

taxes as and to the extent provided in the Store Closing Agreement. This Interim Order does not

enjoin, suspend or restrain the assessment, levy or collection of any tax under state law, and does




                                                  - 12 -
                 Case 18-80860        Doc 18     Filed 11/16/18      Page 32 of 52



not constitute a declaratory judgment with respect to any party's liability for taxes under state

law.

       22.     Pursuant to section 363(f) of the Bankruptcy Code, Gordon Brothers, on behalf of

the Debtors, is authorized to sell, and all sales of Merchandise or Offered FF&E (each as defined

in the Store Closing Agreement) pursuant to the Store Closing Sales, whether by Gordon

Brothers or the Debtors, shall be free and clear of any and all Encumbrances; provided, however,

that any such Encumbrances shall attach to the proceeds of the Store Closing Sales with the same

validity, in the amount, with the same priority as, and to the same extent that any such liens,

claims, and encumbrances have with respect to the Merchandise and Offered FF&E, subject to

any claims and defenses that the Debtors may possess with respect thereto.

       23.     To the extent that the Debtors propose to sell or abandon Offered FF&E which

may contain personal and/or confidential information about the Debtors’ employees and/or

customers ("Confidential Information"), the Debtors shall remove the Confidential Information

from such items of Offered FF&E before such sale or abandonment.

       24.     The Debtors and/or Gordon Brothers (as the case may be) are authorized and

empowered to transfer Merchandise and Offered FF&E among the Stores. Gordon Brothers is

authorized to sell the Debtors’ Offered FF&E and abandon the same, in each case, as provided

for and in accordance with the terms of the Store Closing Agreement.

D.     Dispute Resolution Procedures With Governmental Units

       25.     To the extent that the sale of Merchandise or Offered FF&E is subject to any

federal, state or local statute, ordinance, or rule, or licensing requirement directed at regulating

"going out of business," "store closing," similar inventory liquidation sales, or bulk sale laws

(each a "GOB Law," and collectively, the "GOB Laws"), including laws restricting safe,

professional and non-deceptive, customary advertising such as signs, banners, posting of


                                                - 13 -
                 Case 18-80860       Doc 18      Filed 11/16/18     Page 33 of 52



signage, and use of sign-walkers solely in connection with the sale and including ordinances

establishing license or permit requirements, waiting periods, time limits or bulk sale restrictions

that would otherwise apply solely to the sale of the Sale Assets (collectively, the "Liquidation

Laws"), the dispute resolution procedures in this section shall apply.

       26.     Provided that the Store Closing Sales and the sale of Merchandise and Offered

FF&E are conducted in accordance with the terms of this Interim Order, the Store Closing

Agreement and the Sale Guidelines, and in light of the provisions in the laws of many

Governmental Units that exempt court-ordered sales from their provisions, the Debtors shall be

presumed to be in compliance with any GOB Laws and Liquidation Laws and, subject to

Paragraphs 13, 15, 16 and 25 herein, are authorized to conduct the Store Closing Sales in

accordance with the terms of this Order and the Sale Guidelines without the necessity of further

showing compliance with any such GOB Laws and Liquidation Laws. However, to the extent

there is a dispute arising from or relating to the Store Closing Sales, this Interim Order, the Store

Closing Agreement, or the Sale Guidelines, which dispute relates to any Liquidation Laws (a

"Reserved Dispute"), the following procedures shall apply:

               a.      Except as otherwise provided in paragraph 15, the Court shall retain
                       exclusive jurisdiction to resolve the Reserved Dispute. Any time within
                       14 days following service of this Order, any Governmental Unit may
                       assert that a Reserved Dispute exists by serving written notice of such
                       Reserved Dispute on the Debtors, counsel for the Debtors, and Gordon
                       Brothers.

               b.      If the Debtors, Gordon Brothers and the Governmental Unit are unable to
                       resolve the Reserved Dispute within 14 days of service of the notice, the
                       aggrieved party may file a motion with this Court requesting that this
                       Court resolve the Reserved Dispute (a "Dispute Resolution Motion").

               c.      Filing a Dispute Resolution Motion as set forth herein shall not be deemed
                       to affect the finality of this Order or to limit or interfere with the Debtors’
                       or Gordon Brothers’ ability to conduct or to continue to conduct the Store
                       Closing Sales pursuant to this Order and the Store Closing Agreement,
                       absent further order of this Court.


                                                - 14 -
                 Case 18-80860        Doc 18     Filed 11/16/18      Page 34 of 52



       27.     Within three (3) business days of entry of this Interim Order, the Debtors shall

serve copies of this Order, the Store Closing Agreement and the Sale Guidelines via e-mail,

facsimile or regular mail, on: (a) the Attorney General's office for each state where the Store

Closing Sales are being held, (b) the county consumer protection agency or similar agency for

each county where the Store Closing Sales are being held, (c) the division of consumer

protection for each state where the Store Closing Sales are being held; (d) the chief legal counsel

for the local jurisdiction; and (e) the Debtors’ landlords of the Stores.

E.     Procedures for Store Closing Sales at Additional Stores.

       28.     If the Debtors, in the exercise of their reasonable business judgment, determine

that Store Closing Sales should commence at Additional Stores owned by the Debtors, then the

Debtors and Gordon Brothers shall (a) enter into an amendment to the Store Closing Agreement

(an “Amendment”) which identifies the Additional Stores, the expense budget for such stores,

and the start date and end date of the Store Closing Sales at such Additional Stores, and which

Amendment shall include any corresponding adjustments to the Aggregate Recovery Percentage

and/or Incentive Fee under the Store Closing Agreement as mutually agreed by the Debtors and

Gordon Brothers; (b) file the Amendment with the Court; and (c) serve a notice (the “Notice”) of

their intent to conduct Store Closing Sales at such Additional Stores, along with a copy of the

Amendment, on the applicable landlords and the Master Service List (as set forth in the Debtors’

Emergency Motion for an Order Establishing Notice and Administrative Procedures filed

contemporaneously herewith) by email (to the extent available to the Debtors) or overnight mail.

Any objection to the terms of the Amendment or the Store Closing Sales at the Additional Stores

shall be filed with the Court within seven (7) days after service of the Notice. If no timely

objections are filed, then the Store Closing Agreement and Amendment, the Sale Guidelines, and

any Order approving this Motion shall apply to Store Closing Sales at such Additional Stores,


                                                - 15 -
                  Case 18-80860       Doc 18     Filed 11/16/18     Page 35 of 52



and the Debtors and Gordon Brothers would be authorized to proceed with conducting Store

Closing Sales at the Additional Stores in accordance therewith. If an objection is filed, the

matter would be scheduled for hearing on an expedited basis.

F.     Other Provisions.

       29.       The Store Closing Agreement and related documents may be modified, amended

or supplemented by the parties thereto in accordance with the terms thereof without further order

of this Court.

       30.       Subject to the entry of a Final Order, nothing contained in any plan confirmed in

the Debtors' chapter 11 cases or any order of this Court confirming such plan or in any other

order in these chapter 11 cases (including any order entered after any conversion of this case to a

case under chapter 7 of the Bankruptcy Code) shall alter, conflict with, or derogate from, the

provisions of the Store Closing Agreement or the terms of this Order.

       31.       Gordon Brothers is a party in interest and shall have the ability to appear and be

heard on all issues related to or otherwise connected to this Order, the various procedures

contemplated herein, any issues related to or otherwise connected to the Store Closing Sales, and

the Store Closing Agreement.

       32.       To the extent the Debtors are subject to any state "fast pay" laws in connection

with the Store Closing Sales, the Debtors shall be presumed to be in compliance with such laws

to the extent, in applicable states, such payroll payments are made by the later of: (a) the

Debtors’ next regularly scheduled payroll; and (b) seven calendar days following the termination

date of the relevant employee, and in all such cases consistent with, and subject to, any previous

orders of this Court regarding payment of same.

       33.       Gordon Brothers shall not be liable for any claims against the Debtors, and the

Debtors shall not be liable for any claims against Gordon Brothers, in each case, other than as


                                                - 16 -
                 Case 18-80860       Doc 18      Filed 11/16/18     Page 36 of 52



expressly provided for in the Store Closing Agreement.

       34.     Except with respect to any Governmental Unit (as to which the provisions of

Paragraphs 13, 15, 16 and 26 of this Interim Order shall apply), this Court shall retain exclusive

jurisdiction with regard to all issues or disputes relating to this Interim Order or the Store Closing

Agreement, including, but not limited to, (a) any claim or issue relating to any efforts by any

party or person to prohibit, restrict or in any way limit banner and sign-walker advertising,

including with respect to any allegations that such advertising is not being conducted in a safe,

professional and non-deceptive manner, (b) any claim of the Debtors, the landlords and/or

Gordon Brothers for protection from interference with the Store Closing Sales, (c) any other

disputes related to the Store Closing Sales, and (d) to protect the Debtors and/or Gordon Brothers

against any assertions of Encumbrances. No such parties or person shall take any action against

the Debtors, Gordon Brothers, the landlords or the Store Closing Sales until this Court has

resolved such dispute. This Court shall hear the request of such parties or persons with respect to

any such disputes on an expedited basis, as may be appropriate under the circumstances.

                                      [END OF DOCUMENT]




                                                - 17 -
Case 18-80860    Doc 18   Filed 11/16/18    Page 37 of 52



                      EXHIBIT 1

                (Store Closing Agreement)




                          - 18 -
Case 18-80860   Doc 18   Filed 11/16/18   Page 38 of 52
Case 18-80860   Doc 18   Filed 11/16/18   Page 39 of 52
Case 18-80860   Doc 18   Filed 11/16/18   Page 40 of 52
Case 18-80860   Doc 18   Filed 11/16/18   Page 41 of 52
Case 18-80860   Doc 18   Filed 11/16/18   Page 42 of 52
Case 18-80860   Doc 18   Filed 11/16/18   Page 43 of 52
Case 18-80860   Doc 18   Filed 11/16/18   Page 44 of 52
Case 18-80860   Doc 18   Filed 11/16/18   Page 45 of 52
Case 18-80860   Doc 18   Filed 11/16/18   Page 46 of 52
Case 18-80860   Doc 18   Filed 11/16/18   Page 47 of 52
Case 18-80860   Doc 18   Filed 11/16/18   Page 48 of 52
Case 18-80860   Doc 18   Filed 11/16/18   Page 49 of 52



                    EXHIBIT 2

                  (Sale Guidelines)
                 Case 18-80860       Doc 18     Filed 11/16/18     Page 50 of 52



                     IN THE UNITED STATES BANKRUPTCY COURT
                       MIDDLE DISTRICT OF NORTH CAROLINA
                                 DURHAM DIVISION


In re:                                               )       Chapter 11
                                                     )
Advanced Sports Enterprises, Inc., et al.,1          )
                                                     )       Case No. 18-80856
                                                     )       (Joint Administration Pending)
                                                     )
                Debtors.                             )
                                                     )

                                      SALE GUIDELINES

       The following procedures shall apply to the liquidation sales (collectively, the “Sale”) to
be held at the Debtors’ store locations (the “Stores”):

        1.      The Sale shall be conducted so that the Stores in which sales are to occur will
remain open no longer than during the normal hours of operation provided for in the respective
leases for the Stores.

       2.     The Sale shall be conducted in accordance with applicable state and local "Blue
Laws", where applicable, so that no Sale shall be conducted on Sunday unless the Debtors had
been operating such Store on a Sunday.

        3.     On "shopping center" property, the Debtors or Gordon Brothers shall not
distribute handbills, leaflets or other written materials to customers outside of any Store's
premises, unless permitted by the lease or, if distribution is customary in the "shopping center" in
which such Store is located; provided that the Debtors and Gordon Brothers may solicit
customers in the Stores themselves. On "shopping center" property, the Debtors and Gordon
Brothers shall not use any flashing lights or amplified sound to advertise the Sale or solicit
customers, except as permitted under the applicable lease or agreed to by the landlord.

        4.      At the conclusion of the Sale, the Debtors shall vacate the Stores in broom clean
condition, and shall leave the Stores in the same condition as on the Sale Commencement Date,
ordinary wear and tear excepted, provided, however, that the Debtors and Gordon Brothers
hereby do not undertake any greater obligation than as set forth in an applicable lease with
respect to a Store.

1
    The Debtors in this case, along with each Debtor’s case number, are: (i) Advanced Sports
    Enterprises, Inc., Case No. 18-80856; (ii) Advanced Sports, Inc., Case No. 18-80857; (iii)
    Performance Direct, Inc., Case No. 18-80860; (iv) Bitech, Inc., Case No. 18-80858; and (v)
    Nashbar Direct, Inc., Case No. 18-80859. Each Debtor is a North Carolina Corporation.
                Case 18-80860        Doc 18     Filed 11/16/18     Page 51 of 52



        5.      Subject to the entry of the final Approval Order: (a) Gordon Brothers and the
Debtors may abandon any FF&E and Merchandise not sold in the Sale at the Stores at the earlier
of the conclusion of the Sale or the applicable Sale Termination Date; (b) any abandoned FF&E
and Merchandise left in a Store after a lease is rejected shall be deemed abandoned to the
landlord, with the landlord having the right to dispose of the same as the landlord chooses
without any liability whatsoever on the part of the landlord to any party and without waiver of
any damage claims against the Debtors.

        6.     Gordon Brothers and the Debtors may advertise the Sale as a “store closing”,
"sale on everything", "everything must go", or similar themed sale. Gordon Brothers and the
Debtors may also advertise the sale as a "store closing" and have a "countdown to closing" sign
prominently displayed in a manner consistent with these Sale Guidelines.

        7.       Gordon Brothers and the Debtors shall be permitted to utilize display, hanging
signs, and interior banners in connection with the Sale; provided, however, that such display,
hanging signs, and interior banners shall be professionally produced and hung in a professional
manner. Gordon Brothers and the Debtors shall not use neon or day-glo on its display, hanging
signs, or interior banners. Furthermore, with respect to enclosed mall locations, no exterior signs
or signs in common areas of a mall shall be used unless otherwise expressly permitted in these
Sale Guidelines. In addition, Gordon Brothers and the Debtors shall be permitted to utilize
exterior banners at (a) non-enclosed mall Stores and (b) enclosed mall Stores to the extent the
entrance to the applicable Store does not require entry into the enclosed mall common area;
provided, however, that such banners shall not be wider than the storefront of the Store. In
addition, Gordon Brothers and the Debtors shall be permitted to utilize sign-walkers in a safe and
professional manner. Nothing contained in these Sale Guidelines shall be construed to create or
impose upon Gordon Brothers and the Debtors any additional restrictions not contained in the
applicable lease agreement.

        8.      Conspicuous signs shall be posted in the cash register areas of each of the affected
Stores to effect that "all sales are final."

       9.      Except with respect to the hanging of exterior banners, Gordon Brothers and the
Debtors shall not make any alterations to the storefront or exterior walls of any Stores.

        10.     Gordon Brothers and the Debtors shall not make any alterations to interior or
exterior Store lighting. No property of the landlord of a Store shall be removed or sold during
the Sale. The hanging of exterior banners or signage or banners in a Store shall not constitute an
alteration to a Store.

        11.    Gordon Brothers and the Debtors shall keep Store premises and surrounding areas
clear and orderly consistent with present practices.

        12.     Subject to the provisions of the Store Closing Agreement, Gordon Brothers and
the Debtors shall have the right to sell all FF&E. Gordon Brothers and the Debtors may
advertise the sale of the FF&E in a manner consistent with these guidelines at the Stores. The
purchasers of any FF&E sold during the sale shall be permitted to remove the FF&E either
through the back shipping areas at any time, through the front door of the Store if such items can
                Case 18-80860        Doc 18     Filed 11/16/18     Page 52 of 52



be carried within a shopping bag, or through other areas after Store business hours.

        13.      At the conclusion of the Sale at each Store, pending assumption or rejection of
applicable leases, the landlords of the Stores shall have reasonable access to the Store's premises
as set forth in the applicable leases. Gordon Brothers, the Debtors and their agents and
representatives shall continue to have exclusive and unfettered access to the Stores until the
respective Stores are turned back to the landlord in a manner consistent with the lease rejection
procedures approved by the Court.

      14.      Postpetition rents shall be paid by the Debtors as required by the Bankruptcy
Code until the rejection or assumption and assignment of each lease.

       15.     The rights of landlords against Debtors for any damages to a Store shall be
reserved in accordance with the provisions of the applicable lease.

        16.     If and to the extent that the landlord of any Store affected hereby contends that
Gordon Brothers and the Debtors are in breach of or default under these Sale Guidelines, such
landlord shall email or deliver written notice by overnight delivery on the Debtors’ counsel and
Gordon Brothers’ counsel as follows: (i) Flaster/Greenberg P.C., 1835 Market Street, Suite 1050,
Philadelphia, PA 19013 (Attn: William J. Burnett, william.burnett@flastergreenberg.com); and
(ii) Greenberg Traurig, LLP, One International Place, 20th Floor, Boston, MA 02110 (Attn:
Jeffrey M. Wolf, wolfje@gtlaw.com).
